
	
		I
		111th CONGRESS
		1st Session
		H. R. 2696
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Miller of North
			 Carolina (for himself and Mr.
			 Jones) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  for the enforcement of rights afforded under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers’ Rights Protection
			 Act.
		2.ENFORCEMENT OF
			 SERVICEMEMBERS CIVIL RELIEF ACT BY THE ATTORNEY GENERAL AND BY PRIVATE CAUSE OF
			 ACTION
			(a)General Civil
			 Liability and EnforcementThe
			 Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended by
			 adding at the end the following new title:
				
					VIIICIVIL LIABILITY
				FOR NONCOMPLIANCE 
						801.Enforcement by
				the attorney general
							(a)Enforcement by
				the attorney generalThe Attorney General may commence a civil
				action in any appropriate United States District Court whenever the Attorney
				General has reasonable cause to believe—
								(1)that any person or
				group of persons is engaging in, or has engaged in, a pattern or practice of
				conduct in violation of any provision of this Act; or
								(2)that any person or
				group of persons is denying, or has denied, any person or group of persons any
				protection afforded by any provision of this Act and that such denial raises an
				issue of general public importance.
								(b)Relief that may
				be granted in civil actionsIn a civil action under subsection
				(a), the court—
								(1)may enter any
				temporary restraining order, temporary or permanent injunction, or other order
				as may be appropriate;
								(2)may award monetary
				damages to a servicemember, dependent, or other person protected by any
				provision of this Act who is harmed by the failure to comply with any provision
				of this Act, including consequential and punitive damages; and
								(3)may, to vindicate
				the public interest, assess a civil penalty against each defendant—
									(A)in an amount not
				exceeding $55,000 for a first violation; and
									(B)in an amount not
				exceeding $110,000 for any subsequent violation.
									(c)Intervention in
				civil actionsUpon timely application, a servicemember,
				dependent, or other person protected by any provision of this Act may intervene
				in a civil action commenced by the Attorney General that involves an alleged
				violation of any provision of this Act or a denial of any protection afforded
				by any provision of this Act with respect to which such person claims to be
				harmed. The court may grant to any such intervening party appropriate relief as
				is authorized under subsection (b)(1) or (b)(2). The court may also, in its
				discretion, grant a prevailing intervening party reasonable attorneys’ fees and
				costs.
							802.Private causes
				of actionA servicemember,
				dependent, or other person protected by any provision of this Act may commence
				an action in any appropriate United States District Court or in a State court
				of competent jurisdiction to enforce any requirement imposed or protection
				afforded by any provision of this Act. The court may grant to any such
				servicemember, dependent, or person such appropriate relief as is authorized
				under section 801(b)(1) or (b)(2). The court may also, in its discretion, grant
				a prevailing party reasonable attorneys’ fees and costs.
						803.Preservation of
				other remediesThe remedies
				provided under sections 801 and 802 are in addition to and do not preclude any
				other causes of action available under Federal or State law or any other
				remedies otherwise available under Federal or State law, including any award
				for consequential and punitive
				damages.
						.
			(b)ApplicabilityTitle
			 VIII of the Servicemembers Civil Relief Act, as added by subsection (a), shall
			 apply to any cause of action, claim, or action to enforce the Servicemembers
			 Civil Relief Act, or to seek damages or other relief under any provision of
			 that Act, in progress on the date of the enactment of this Act or that may be
			 brought after such date.
			(c)Conforming
			 Amendments
				(1)Section 207 of
			 such Act (50 U.S.C. App. 527) is amended by striking subsection (f).
				(2)Section 301(c) of such Act (50 U.S.C. App.
			 531(c)) is amended to read as follows:
					
						(c)MisdemeanorExcept as provided in subsection (a), a
				person who knowingly takes part in an eviction or distress described in
				subsection (a), or who knowingly attempts to do so, shall be fined as provided
				in title 18, United States Code, or imprisoned for not more than one year, or
				both.
						.
				(3)Section 302(b) of such Act (50 U.S.C. App.
			 532(b)) is amended to read as follows:
					
						(b)MisdemeanorA person who knowingly resumes possession
				of property in violation of subsection (a), or in violation of section 107 of
				this Act, or who knowingly attempts to do so, shall be fined as provided in
				title 18, United States Code, or imprisoned for not more than one year, or
				both.
						.
				(4)Section 303(d) of such Act (50 U.S.C. App.
			 533(d)) is amended to read as follows:
					
						(d)MisdemeanorA person who knowingly makes or causes to
				be made a sale, foreclosure, or seizure of property that is prohibited by
				subsection (c), or who knowingly attempts to do so, shall be fined as provided
				in title 18, United States Code, or imprisoned for not more than one year, or
				both.
						.
				(5)Section 305(h) of such Act (50 U.S.C. App.
			 535(h)) is amended to read as follows:
					
						(h)MisdemeanorAny person who knowingly seizes, holds, or
				detains the personal effects, security deposit, or other property of a
				servicemember or a servicemember’s dependent who lawfully terminates a lease
				covered by this section, or who knowingly interferes with the removal of such
				property from premises covered by such lease, for the purpose of subjecting or
				attempting to subject any of such property to a claim for rent accruing
				subsequent to the date of termination of such lease, or attempts to do so,
				shall be fined as provided in title 18, United States Code, or imprisoned for
				not more than one year, or
				both.
						.
				(6)Section 306(e) of such Act (50 U.S.C. App.
			 536(e)) is amended to read as follows:
					
						(e)MisdemeanorA person who knowingly takes an action
				contrary to this section, or attempts to do so, shall be fined as provided in
				title 18, United States Code, or imprisoned for not more than one year, or
				both.
						.
				(7)Section 307(c) of such Act (50 U.S.C. App.
			 537(c)) is amended to read as follows:
					
						(c)MisdemeanorA person who knowingly takes an action
				contrary to this section, or attempts to do so, shall be fined as provided in
				title 18, United States Code, or imprisoned for not more than one year, or
				both.
						.
				(d)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end the following:
				
					
						Title VIII—CIVIL LIABILITY FOR NONCOMPLIANCE 
						Sec. 801. Enforcement by the attorney general.
						Sec. 802. Private causes of action.
						Sec. 803. Preservation of other
				remedies.
					
					.
			
